 Case 8:17-cv-01605-JLS-DFM Document 162 Filed 03/05/19 Page 1 of 6 Page ID #:3982



   Joseph Creitz, CSBN 169552
 1
   CREITZ & SEREBIN LLP
 2 100 Pine St., Suite 1250
   San Francisco, CA 94111
 3
   Telephone: (415) 466-3090
 4 Email: joe@creitzserebin.com
 5
   R. Joseph Barton, CSBN 212340
 6 BLOCK & LEVITON LLP
   1735 20th Street NW
 7
   Washington, DC 20009
 8 Telephone: (202) 734-7046
   Email: jbarton@blockesq.com
 9
10 Vincent Cheng, CSBN 230827
   BLOCK & LEVITON LLP
11
   610 16th Street, Suites 214-216
12 Oakland, CA 94612
   Telephone: (415) 968-8999
13
   Email: vincent@blockesq.com
14
   Attorneys for Plaintiffs
15
16                      UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
17
                        SOUTHERN (SANTA ANA) DIVISION
18
     ANTONIO HURTADO, et al.,             )   Case No.: 8:17-cv-01605-JLS-DFM
19
                                          )
20 Plaintiffs,                            )   Assigned to Hon. Josephine L. Staton
                                          )
21
     v.                                   )   PLAINTIFFS’ APPLICATION TO
22                                        )   FILE DOCUMENT UNDER SEAL
   RAINBOW DISPOSAL CO., INC.             )   [Local Rule 79-5.2.2(b)]
23
   EMPLOYEE STOCK                         )
24 OWNERSHIP PLAN                         )   Hearing on underlying Motion for Class
25 COMMITTEE, et al.                      )   Certification:
                                          )          March 22, 2019
26 Defendants.                            )
27
     HURTADO, et al., v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK OWNERSHIP PLAN
28   COMMITTEE, et al., Case No. 17-cv-1605-JLS-DFM
     PLAINTIFFS APPLICATION TO FILE UNDER SEAL [L.R. 79-5.2.2(b)]                      1
 Case 8:17-cv-01605-JLS-DFM Document 162 Filed 03/05/19 Page 2 of 6 Page ID #:3983




                                          ) Time:       10:30 AM
 1
                                          ) Courtroom:
 2                                        )       Ronald Reagan Federal Building
                                          )       and United States Courthouse
 3
                                          )       411 W. Fourth St.
 4                                        )       Santa Ana, CA, 92701
                                          )       Courtroom 10A, 10th Floor
 5
                                          )
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
     HURTADO, et al., v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK OWNERSHIP PLAN
28   COMMITTEE, et al., Case No. 17-cv-1605-JLS-DFM
     PLAINTIFFS APPLICATION TO FILE UNDER SEAL [L.R. 79-5.2.2(b)]                   2
 Case 8:17-cv-01605-JLS-DFM Document 162 Filed 03/05/19 Page 3 of 6 Page ID #:3984




 1                APPLICATION FOR LEAVE TO FILE UNDER SEAL
 2         Plaintiffs hereby notify the Court and all parties of record that it seeks to file
 3 a document under seal pursuant to Civil Local Rule 79-5.2.2(b). The document was
 4 produced in discovery by Defendants Republic Services, Inc., the counsel for
 5 which designated the document as “HIGHLY CONFIDENTIAL” under the
 6 provisions of the Protective Order entered in the case. Dkt. No. 134. The document
 7 reflects a detailed accounting of the amounts and recipients of moneys paid to
 8 purchase the shares of the Defendant Rainbow Disposal Co., Inc., ESOP, but
 9 Plaintiffs do not believe that it should be designated “CONFIDENTIAL” or
10 “HIGHLY CONFIDENTIAL.”
11         Pursuant to the Court’s standing orders and the provisions of Civil Local
12 Rule 29-5.2.2, the filer complied with the meet-and-confer requirements mandated
13 by this Court, as detailed in the contemporaneously filed Declaration of Joseph A.
14 Creitz.
15         The document, attached to the sealed Declaration of Joseph Creitz as its
16 Exhibit A, supports specific important arguments raised by Plaintiffs in their soon-
17 to-be-filed Reply in Support of Motion for Class Certification. The party that
18 produced the document in discovery designated it as “HIGHLY
19 CONFIDENTIAL.” Other parties to the litigation objected to the public filing of
20 the document even in redacted form.
21         Therefore, Plaintiffs submit the subject document under seal.
22 DATED:        March 5, 2019                            /s/ Joseph A. Creitz
                                                    Joseph Creitz, CSBN 169552
23
                                                    CREITZ & SEREBIN LLP
24                                                  100 Pine St., Suite 1250
                                                    San Francisco, CA 94111
25
                                                    Telephone: (415) 466-3090
26                                                  Email: joe@creitzserebin.com
27
     HURTADO, et al., v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK OWNERSHIP PLAN
28   COMMITTEE, et al., Case No. 17-cv-1605-JLS-DFM
     PLAINTIFFS APPLICATION TO FILE UNDER SEAL [L.R. 79-5.2.2(b)]                           3
 Case 8:17-cv-01605-JLS-DFM Document 162 Filed 03/05/19 Page 4 of 6 Page ID #:3985



                                                 R. Joseph Barton, CSBN 212340
 1
                                                 BLOCK & LEVITON LLP
 2                                               1735 20th Street NW
                                                 Washington, DC 20009
 3
                                                 Telephone: (202) 734-7046
 4                                               Email: jbarton@blockesq.com
 5
 6                                               Vincent Cheng, CSBN 230827
                                                 BLOCK & LEVITON LLP
 7
                                                 610 16th Street, Suites 214-216
 8                                               Oakland, CA 94612
                                                 Telephone: (415) 968-8999
 9
                                                 Email: vincent@blockesq.com
10
                                                 Attorneys for Plaintiffs
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
     HURTADO, et al., v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK OWNERSHIP PLAN
28   COMMITTEE, et al., Case No. 17-cv-1605-JLS-DFM
     PLAINTIFFS APPLICATION TO FILE UNDER SEAL [L.R. 79-5.2.2(b)]                   4
 Case 8:17-cv-01605-JLS-DFM Document 162 Filed 03/05/19 Page 5 of 6 Page ID #:3986




 1                            CERTIFICATE OF SERVICE
 2         I, Joseph Creitz, hereby certify that on March 5, 2019, a copy of the
 3 foregoing APPLICATION FOR LEAVE TO FILE UNDER SEAL and the
 4 accompanying [proposed] ORDER were both served on the following counsel of
 5 record via the CM/ECF system:
 6 Dated: March 5, 2019
                                                              /s/ Joseph A. Creitz
 7
                                                            Joseph A. Creitz
 8
     Christopher W. Smith                      Dylan Rudolph
 9
     Jason Levin                               TRUCKER HUSS APC
10   STEPTOE & JOHNSON LLP                     One Embarcadero Center, 12th Floor
     633 West Fifth Street, 7th Floor          San Francisco, CA 94111
11
     Los Angeles, CA 90071                     Telephone: (415) 788-3111
12   Telephone: (213) 439-9433                 Email: drudolph@truckerhuss.com
13   Email: csmith@steptoe.com
     Email: jlevin@steptoe.com                 Joseph Faucher
14                                             Brian D. Murray
15 Andrew J. Sloniewsky                        TRUCKER HUSS APC
   Eric G. Serron                              15821 Ventura Blvd., Suite 510
16 Linda C. Bailey                             Encino, CA 91436
17 Osvaldo Vazquez                             Telephone: (213) 537-1020
   Paul J. Ondrasik, Jr.                       Email: jfaucher@truckerhuss.com
18 Sara R. Pikofsky                            Email: bmurray@truckerhuss.com
19 STEPTOE & JOHNSON LLP
   1330 Connecticut Avenue NW                  Attorneys for Defendant GreatBanc
20 Washington, DC 20036                        Trust Company
21 Telephone: (202) 429-3907
   Email: asloniewsky@steptoe.com              Timothy J Toohey
22 Email: eserron@steptoe.com                  GREENBERG GLUSKER FIELD
23 Email: lbailey@steptoe.com                  CLAMAN AND MACHTINGER
   Email: ovazquez@steptoe.com                 LLP
24 Email: pondrasik@steptoe.com                1099 Avenue of the Stars, 21st Floor
25 Email: spikofsky@steptoe.com                Los Angeles, CA 90067
                                               Telephone: (310) 553-3610
26 Attorneys for Defendants Rainbow            Email:
27 Disposal Co., Inc. Employee Stock           ttoohey@greenbergglusker.com
     HURTADO, et al., v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK OWNERSHIP PLAN
28   COMMITTEE, et al., Case No. 17-cv-1605-JLS-DFM
     PLAINTIFFS APPLICATION TO FILE UNDER SEAL [L.R. 79-5.2.2(b)]                     5
 Case 8:17-cv-01605-JLS-DFM Document 162 Filed 03/05/19 Page 6 of 6 Page ID #:3987




   Ownership Plan Committee, Jon Black,
 1
   Catharine Ellingsen, Bill Eggleston,        Attorney for Defendant Gerald
 2 Republic Services, Inc. and Rainbow         Moffatt
   Disposal Co., Inc.
 3
 4 David R. Scheidemantle                      Larry Walraven
   Scheidemantle Law Group P.C.                Nicole Wurscher
 5
   35 East Union Street                        Brian Selvan
 6 Suite F                                     WALRAVEN AND WESTERFELD
 7 Pasadena, CA 91103                          LLP
   Telephone: (626) 660-4434                   20 Enterprise Suite 310
 8 Email: david@scheidemantle-law.com          Aliso Viejo, CA 92656
 9                                             Telephone: (949) 215-1990
     Attorney for Defendant Gregory Range      Email: law@walravenlaw.com
10                                             Email: new@walravenlaw.com
11                                             Email: bselvan@walravenlaw.com

12                                             Attorneys for Defendant Jeff Snow
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
     HURTADO, et al., v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK OWNERSHIP PLAN
28   COMMITTEE, et al., Case No. 17-cv-1605-JLS-DFM
     PLAINTIFFS APPLICATION TO FILE UNDER SEAL [L.R. 79-5.2.2(b)]                   6
